Exhibit 3.1 BYLAWS OF LOWE'S COMPANIES, INC. As Amended and Restated August 24, 2012 INDEX ARTICLE I. OFFICES 1 ARTICLE II. SHAREHOLDERS 1 SECTION 1. ANNUAL MEETING 1 SECTION 2. SPECIAL MEETINGS 1 SECTION 3. PLACE OF MEETING 2 SECTION 4. NOTICE OF MEETING 2 SECTION 5. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE 3 SECTION 6. VOTING LISTS 3 SECTION 7. QUORUM 3 SECTION 8. PROXIES; ELECTRONIC AUTHORIZATION 4 SECTION 9. VOTING OF SHARES 5 SECTION 10. CONDUCT OF MEETINGS 5 SECTION 11. NOMINATION OF DIRECTORS 5 SECTION 12. NOTICE OF BUSINESS 7 SECTION 13. ADJOURNED MEETING 9 ARTICLE III. BOARD OF DIRECTORS 10 SECTION 1. GENERAL POWERS 10 SECTION 2. NUMBER, TENURE AND QUALIFICATIONS 10 SECTION 3. REGULAR MEETINGS 10 SECTION 4. SPECIAL MEETINGS 10 SECTION 5. NOTICE 10 SECTION 6. QUORUM 11 SECTION 7. MANNER OF ACTING 11 SECTION 8. VACANCIES 11 SECTION 9. COMPENSATION 11 SECTION 10. PRESUMPTION OF ASSENT 11 SECTION 11. ACTION WITHOUT MEETING 11 SECTION 12. INFORMAL ACTION BY DIRECTORS 11 SECTION 13. COMMITTEES GENERALLY 12 SECTION 14. EXECUTIVE COMMITTEE 12 SECTION 15. AUDIT COMMITTEE 13 SECTION 16. COMPENSATION COMMITTEE 13 SECTION 17. GOVERNANCE COMMITTEE 13 SECTION 18. GOVERNMENT/LEGAL AFFAIRS COMMITTEE 13 SECTION 19. SALARY ADMINISTRATION; DIRECTORS COMPENSATION 13 ARTICLE IV. INDEMNIFICATION 14 SECTION 1. INDEMNIFICATION 14 SECTION 2. LIMITATION ON INDEMNIFICATION 14 SECTION 3. BOARD DETERMINATION 14 SECTION 4. RELIANCE 14 SECTION 5. AGENTS AND EMPLOYEES 14 SECTION 6. EXPENSES 15 SECTION 7. INSURANCE 15 SECTION 8. VESTING 15 ARTICLE V. OFFICERS 15 SECTION 1. TITLES 15 SECTION 2. ELECTION AND TERM OF OFFICE 15 SECTION 3. REMOVAL 15 SECTION 4. CHAIRMAN OF THE BOARD OF DIRECTORS 16 SECTION 5. VICE CHAIRMEN OF THE BOARD OF DIRECTORS 16 SECTION 6. PRESIDENT 16 SECTION 7. VICE PRESIDENTS 16 SECTION 8. SECRETARY 16 SECTION 9. TREASURER 16 SECTION 10. CONTROLLER 16 ARTICLE VI. DEPARTMENTAL DESIGNATIONS 16 SECTION 1. DEPARTMENTAL DESIGNATIONS 16 ARTICLE VII. CERTIFICATES FOR SHARES AND THEIR TRANSFER 17 SECTION 1. CERTIFICATES FOR SHARES; NON-CERTIFICATED SHARES 17 SECTION 2. TRANSFER OF SHARES 17 SECTION 3. LOST CERTIFICATES 17 ARTICLE VIII. FISCAL YEAR 18 ARTICLE IX. DIVIDENDS 18 ARTICLE X. SEAL 18 ARTICLE XI. WAIVER OF NOTICE 18 ARTICLE XII. AMENDMENTS 18 ARTICLE XIII. CONSTRUCTION OF BYLAWS 19 BYLAWS OF LOWE’S COMPANIES, INC. As Amended and Restated August 24, 2012 ARTICLE I. OFFICES The principal office of the corporation in the State of North Carolina shall be located in the County of Iredell. The registered office of the corporation, required by law to be continuously maintained in the State of North Carolina, may be, but need not be, identical with the principal office and shall be maintained at that location identified as the address of the business office of the registered agent with the North Carolina Secretary of State. The corporation may have such other offices either within or without the State of North Carolina, as the Board of Directors may designate or the business of the corporation may require from time to time. ARTICLE II.SHAREHOLDERS SECTION 1. ANNUAL MEETING. The annual meeting of shareholders shall be held each year on a day in the month of May or June to be designated by the Board of Directors, at an hour to be designated by the Chairman of the Board, for the purpose of electing directors and for the transaction of such other business (other than director nominations, which are subject to the requirements of Section 11 of this Article II) as may properly come before the meeting in accordance with Section 12 of this Article II. If the annual meeting shall not be held on the day designated by this Section 1, a substitute annual meeting shall be called in accordance with the provisions of Section 2 of this Article II. A meeting so called shall be designated and treated for all purposes as the annual meeting. SECTION 2. SPECIAL MEETINGS. (a)Special meetings of the shareholders for any purpose or purposes may be called by the Chairman of the Board or by a majority of the Board of Directors, and shall be called by the Secretary upon the written request of shareholders owning in the aggregate not less than twenty-five percent (25%) of the total number of shares of capital stock of the corporation outstanding and entitled to vote on the matter or matters to be brought before the proposed special meeting. (b)A request to the Secretary of the corporation shall be signed by each shareholder, or a duly authorized agent of such shareholder, requesting the special meeting and shall set forth:(i) a statement of the specific proposal(s) to be brought before the special meeting, the reasons for conducting such business at the special meeting and any material interest in such business of each shareholder requesting the special meeting and any Shareholder Associated Person (defined in Article II, Section 11), and (ii) any other information that 1 would be required to be set forth in a shareholder’s notice required to be delivered pursuant to Section 11 (with respect to director nominations) or Section 12 (with respect to other business) of Article II of these Bylaws, if such provisions were applicable; provided, however, that the provisions of Section 11 and Section 12 of Article II shall continue to apply with respect to the nomination of directors and the proposal of other business to be conducted at such meeting.A request to call a special meeting shall include documentary evidence of each requesting shareholder’s record and beneficial ownership of the corporation’s shares of capital stock. (c)A special meeting requested by shareholders shall be held at such date and time as may be fixed by the Board of Directors; provided, however, that the date of any such special meeting shall be not more than 90 days after the request to call the special meeting is received by the Secretary. Notwithstanding the foregoing, a special meeting requested by shareholders shall not be held if (i) the Board of Directors calls or has called an annual or special meeting of shareholders to be held within 90 days after the Secretary receives the request for the special meeting and the Board of Directors determines in good faith that the business of such meeting includes (among any other matters properly brought before the annual meeting) the purpose(s) specified in the request or (ii) an annual or special meeting was held not more than 12 months before the date on which the request for a special meeting was delivered to the Secretary that included the purpose(s) specified by the requesting shareholders in their request for a special meeting, with such determination being made in good faith by the Board of Directors. (d)Business transacted at a special meeting requested by shareholders shall be limited to the purpose(s) stated in the request for the special meeting; provided, however, that nothing herein shall prohibit the Board of Directors from submitting additional matters to shareholders at any such special meeting. (e) Any shareholder may revoke a request for a special meeting at any time by written revocation delivered to the Secretary, and if, following such revocation, there are un-revoked requests from shareholders holding in the aggregate less than the requisite number of shares entitling the shareholders to request the calling of a special meeting, the Board of Directors, in its discretion, may cancel the special meeting. SECTION 3. PLACE OF MEETING. The Board of Directors may designate any place, either within or without the State of North Carolina, as the place of meeting for any annual or special meeting of the shareholders. In the event the directors do not designate the place of meeting for either an annual or special meeting of the shareholders, the Chairman of the Board may designate the place of meeting.If the Chairman of the Board does not designate the place of meeting, the meeting shall be held at the offices of the corporation in Mooresville, North Carolina. SECTION 4. NOTICE OF MEETING. Written notice stating the place, day, and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less than 10 nor more than 60 days before the day of the meeting, by any means of communication permitted under or authorized by the North 2 Carolina Business Corporation Act, including without limitation, in person; by electronic means; or by mail or private carrier, by or at the direction of the Secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. When a meeting is adjourned it shall not be necessary to give any notice of the adjourned meeting other than by announcement at the meeting at which the adjournment is taken unless a new record date for the adjourned meeting is or must be fixed, in which event notice shall be given to shareholders as of the new record date. SECTION 5. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE. For the purpose of determining shareholders entitled to notice of or to vote at the meeting or any adjournment thereof, or shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors of the corporation may provide that the stock transfer books shall be closed for a stated period but not to exceed, in any case, 60 days. If the stock transfer books shall be closed for the purpose of determining shareholders entitled to notice of or to vote at a meeting of shareholders, such books shall be closed for at least 10 days immediately preceding such meeting. In lieu of closing the stock transfer books, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than 70 days and, in case of a meeting of shareholders, not less than 10 days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or of shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this Section 5, such determination shall apply to any adjournment thereof if the meeting is adjourned to a date not more than 120 days after the date fixed for the original meeting. SECTION 6. VOTING LISTS. The officer or agent having charge of the stock transfer books for shares of the corporation shall make before each meeting of shareholders a complete list of the shareholders entitled to vote at such meeting arranged in alphabetical order and by voting group (and within each voting group by class or series of shares), with the address of and the number of shares held by each. For a period beginning two business days after notice of the meeting is given and continuing through the meeting, this list shall be available at the corporation’s principal office for inspection by any shareholder at any time during usual business hours. The list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or transfer books or to vote any meeting of shareholders. SECTION 7. QUORUM. Shares entitled to vote as a separate voting group may take action on a matter at a meeting if a quorum of that voting group exists with respect to that matter. In the absence of a quorum at the opening of any meeting of shareholders, the meeting may 3 be adjourned from time to time by the vote of the majority of the votes cast on the motion to adjourn. A majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of the meeting unless a new record date is or must be set for the adjourned meeting. If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the Articles of Incorporation, a Bylaw adopted by the shareholders, or the North Carolina Business Corporation Act requires a greater number of affirmative votes.The standard for electing directors shall be as set forth in the corporation’s Articles of Incorporation. SECTION 8. PROXIES; ELECTRONIC AUTHORIZATION. (a)At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by his duly authorized attorney in fact.Such proxy shall be filed with the Secretary of the corporation before or at the time of the meeting. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. If a proxy for the same shares confers authority upon two or more persons and does not otherwise provide a majority of them present at the meeting or if only one is present at the meeting then that one may exercise all the powers conferred by the proxy; but if the proxy holders present at the meeting are divided as to the right and manner of voting in any particular case, and there is no majority, the voting of such shares shall be prorated. (b)The Secretary may approve procedures to enable a shareholder or a shareholder’s duly authorized attorney in fact to appoint another person or persons to act for him or her as proxy by transmitting or authorizing the transmission of a telegram, cablegram, internet transmission, telephone transmission or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, provided that any such transmission must either set forth or be submitted with information from which the inspectors of election can determine that the transmission was authorized by the shareholder or the shareholder’s duly authorized attorney in fact. If it is determined that such transmissions are valid, the inspectors shall specify the information upon which they relied. Any copy, facsimile telecommunications or other reliable reproduction of the writing or transmission created pursuant to this Section 8 may be substituted or used in lieu of the original writing or transmission for any and all purposes for which the original writing or transmission could be used, provided that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission. (c)If a shareholder intends to appoint another person to act for him or her as proxy to present a proposal at any annual or special meeting of shareholders, the shareholder shall appoint such other person and give notice of such appointment in writing to the Secretary not less than three business days before the date of the meeting, including the name and contact information for such person. For the avoidance of doubt, the advance notice 4 requirements of this subsection (c) shall apply to the appointment of persons as proxies to present (i) proposals submitted in accordance with the eligibility and procedural requirements of Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and included in the corporation’s proxy statement and (ii) proposals submitted by a shareholder in compliance with the notice provisions set forth in Section 12 of this Article II that are not included in the corporation’s proxy statement. SECTION 9. VOTING OF SHARES. Except as otherwise provided by law, each outstanding share of capital stock of the corporation entitled to vote shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders. The vote of a majority of the shares voted on any matter at a meeting of shareholders at which a quorum is present shall be the act of the shareholders on that matter, unless the vote of a greater number is required by law or by the Articles of Incorporation or Bylaws. Voting on all substantive matters shall be by a ballot vote on that particular matter. Voting on procedural matters shall be by voice vote or by a show of hands unless the holders of one-tenth of the shares represented at the meeting shall demand a ballot vote on procedural matters. SECTION 10. CONDUCT OF MEETINGS. At each meeting of the shareholders, the Chairman of the Board shall act as chairman and preside. In his absence, the Board may designate another officer or director to preside. The Secretary or an Assistant Secretary, or in their absence, a person whom the chairman of such meeting shall appoint, shall act as secretary of the meeting. SECTION 11. NOMINATION OF DIRECTORS.Only persons who are nominated in accordance with the provisions set forth in this Section 11 shall be eligible to be elected as a director at any annual or special meeting of shareholders.Nominations of persons for election to the Board of Directors may be made at any annual or special meeting of shareholders (a)by or at the direction of the Board of Directors, or (b)by any shareholder of the corporation who is a shareholder of record at the time of giving of notice as provided for in this Section 11, who shall be entitled to vote for the election of directors at the meeting and who complies with the notice procedures set forth in this Section 11. Such nominations, other than those made by or at the direction of the Board of Directors, shall be made pursuant to timely notice in writing to the Secretary of the corporation, as provided by this Section 11. To be timely, a shareholder’s notice of any nominations of persons for election to the Board of Directors to be presented by a shareholder at any annual meeting of shareholders shall be delivered to, or mailed and received at, the principal executive offices of the corporation not less than 120 days nor more than 150 days prior to the first anniversary of the preceding year’s annual meeting of shareholders; provided, however, that in the event that the date of the annual meeting is advanced by more than 30 days or delayed by more than 60 days from such anniversary date, then to be timely notice by a shareholder must be so delivered not earlier than the close of business on the 120th day prior to the date of such annual meeting and not later than the close of business on the later of the 90th day prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less than 100 days prior to the date of such annual meeting, the tenth day 5 following the day on which public announcement of the date of such meeting is first made by the corporation. In no event shall any adjournment or postponement of an annual meeting or the announcement thereof commence a new time period for the delivery of a shareholder’s notice under this Section 11. To be timely, a shareholder’s notice of any nominations of persons for election to the Board of Directors to be presented by a shareholder at any special meeting of shareholders shall be delivered to, or mailed and received at, the principal executive offices of the corporation not earlier than 150 days prior to the date of the special meeting nor later than the later of 120 days before the date of the special meeting or the tenth day following the day on which public announcement of the date of the special meeting was first made by the corporation.In no event shall any adjournment or postponement of a special meeting or the announcement thereof commence a new time period for the delivery of a shareholder’s notice under this Section 11. To be in proper form, such shareholder’s notice of any nominations of persons for election to the Board of Directors to be presented by a shareholder at any meeting of shareholders shall set forth (i)as to each person whom the shareholder proposes to nominate for election or reelection as a director, (1) the name, age, business address and residence address of such person, (2) the principal occupation or employment of such person, (3) the class and number of shares or other securities of the corporation which are owned of record or beneficially by such person, (4) any derivative positions held of record or beneficially by such person related to, or the value of which is derived in whole or in part from, the value of any class of the corporation’s shares or other securities and whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding has been made, the effect or intent of which is to mitigate loss to, or to manage the risk or benefit from share price changes for, or to increase or decrease the voting power of, such person with respect to the corporation’s shares or other securities, (5) a written statement executed by the person acknowledging that as a director of the corporation, the nominee will owe a fiduciary duty under North Carolina law with respect to the corporation and its shareholders, (6) such person’s written consent to being named as a nominee and to serving as a director if elected, (7) such person’s written consent to provide information that the Board of Directors reasonably requests to determine whether such person (a) qualifies as an independent director under the corporation’s Corporate Governance Guidelines and (b) meets the requirements for serving as a member of any of the committees of the Board of Directors set forth in Article III of these Bylaws, and (8) any other information regarding such person that would be required to be disclosed in a proxy statement or other filings required to be made in connection with a contested solicitation of proxies for the election of directors pursuant to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder, if Section 14 were applicable; and (ii)as to the shareholder giving the notice: (A)the name and address, as they appear on the corporation’s books, of such shareholder and the name and address of any Shareholder Associated Person (defined below) covered by clauses (B), (C) or (D) below, (B)the class and number of shares or other securities of the corporation which are owned of record or beneficially by such shareholder or by any Shareholder Associated Person, (C) any derivative positions held of record or beneficially by the shareholder or any Shareholder Associated Person related to, or the value of which is derived in whole or in part from, the value of any class of the corporation’s shares or other securities and whether and the extent to which any hedging or 6 other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding has been made, the effect or intent of which is to mitigate loss to, or to manage the risk or benefit from share price changes for, or to increase or decrease the voting power of, such shareholder or any Shareholder Associated Person with respect to the corporation’s shares or other securities, (D) any other information regarding such shareholder or any Shareholder Associated Person that would be required to be disclosed in a proxy statement or other filings required to be made in connection with a contested solicitation of proxies pursuant to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder, if Section 14 were applicable, and (E) a written statement whether either such shareholder or any Shareholder Associated Person will deliver a proxy statement and form of proxy to holders of the corporation’s voting shares. At the request of the Board of Directors, any person nominated by the Board for election as a director shall furnish to the Secretary of the corporation that information required to be set forth in a shareholder’s notice of nomination which pertains to the nominee. The chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that a nomination was not made in accordance with the provisions prescribed by this Section 11, and, if the chairman should so determine, the chairman shall so declare to the meeting and the defective nomination shall be disregarded. Notwithstanding the foregoing provisions of this Section 11, a shareholder shall also comply with all applicable requirements of the Exchange Act and the rules and regulations promulgated thereunder by the Securities and Exchange Commission (the “SEC”) with respect to the matters set forth in this Section 11; provided, however, that any references herein to the Exchange Act or the rules and regulations promulgated thereunder are not intended to and shall not limit any requirements applicable to shareholder nominations pursuant to this Section 11. Nothing in this Section 11 shall be deemed to affect any rights of the corporation’s shareholders to request inclusion of nominees in the corporation’s proxy statement pursuant to the rules and regulations promulgated by the SEC under the Exchange Act. “Shareholder Associated Person” of any shareholder means (A) any person controlling, directly or indirectly, or acting in concert with, such shareholder, (B) any beneficial owner of shares of stock of the corporation owned of record or beneficially by such shareholder and (C) any person controlling, controlled by or under common control with such Shareholder Associated Person. SECTION 12.NOTICE OF BUSINESS. Only business (other than director nominations, which are subject to the requirements of Section 11 of this Article II) that is submitted in accordance with the provisions set forth in this Section 12 of Article II may be presented for consideration by shareholders of the corporation at any annual or special meeting of shareholders. Business may be presented for consideration by the shareholders of the corporation at an annual or special meeting of shareholders (a) by or at the direction of the Board of Directors, or (b) by any shareholder of the corporation (or another person authorized to act for him or her as proxy) who is a shareholder of record at the time of giving of notice as provided for in this Section 12, who shall be entitled to vote for such business at the meeting and who complies with the notice provisions set forth in this 7 Section 12. For the avoidance of doubt, the foregoing clause (b) shall be the exclusive means for a shareholder to present proposals (except proposals submitted in accordance with the eligibility and procedural requirements of Rule 14a-8 under the Exchange Act and included in the corporation’s proxy statement) for consideration by the corporation’s shareholders at any annual or special meeting of shareholders. In order to be considered by the shareholders of the corporation at any annual or special meeting of shareholders, business submitted by a shareholder must be a proper matter for shareholder consideration and must be made pursuant to timely notice in writing to the Secretary of the corporation, as provided by this Section 12. To be timely, a shareholder’s notice of any business to be presented by a shareholder at any annual meeting of shareholders shall be delivered to, or mailed and received at, the principal executive offices of the corporation not less than 120 days nor more than 150 days prior to the first anniversary of the preceding year’s annual meeting of shareholders; provided, however, that in the event that the date of the annual meeting is advanced by more than 30 days or delayed by more than 60 days from such anniversary date, then to be timely notice by a shareholder must be so delivered not earlier than the close of business on the 120th day prior to the date of such annual meeting and not later than the close of business on the later of the 90th day prior to the date of such annual meeting or, if the first public announcement of the date of such annual meeting is less than 100 days prior to the date of such annual meeting, the tenth day following the day on which public announcement of the date of such meeting is first made by the corporation.In no event shall any adjournment or postponement of an annual meeting or the announcement thereof commence a new time period for the delivery of a shareholder’s notice under this Section 12.To be timely, a shareholder’s notice of any business to be presented by a shareholder at any special meeting of shareholders shall be delivered to, or mailed and received at, the principal executive offices of the corporation not earlier than 150 days prior to the date of the special meeting nor later than the later of 120 days before the date of the special meeting or the tenth day following the day on which public announcement of the date of the special meeting was first made by the corporation.In no event shall any adjournment or postponement of a special meeting or the announcement thereof commence a new time period for the delivery of a shareholder’s notice under this Section 12. To be in proper form, a shareholder’s notice of any business to be presented at any shareholders meeting shall set forth, (i) as to each matter the shareholder proposes to bring before the meeting, (1) the text of the proposal desired to be brought before the meeting and (2) a brief written statement of the reasons for bringing such business before the meeting, and (ii) as to the shareholder giving the notice, (A) the name and address, as they appear on the corporation’s books, of such shareholder and the name and address of any Shareholder Associated Person covered by clauses (B), (C), (E) and (F) below, (B) the class and number of shares or other securities of the corporation which are owned of record or beneficially by such shareholder or by any Shareholder Associated Person, (C) any derivative positions held of record or beneficially by the shareholder or any Shareholder Associated Person related to, or the value of which is derived in whole or in part from, the value of any class of the corporation’s shares or other securities and 8 whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding has been made, the effect or intent of which is to mitigate loss to, or to manage the risk or benefit from share price changes for, or to increase or decrease the voting power of, such shareholder or any Shareholder Associated Person with respect to the corporation’s shares or other securities, (D) a representation that such shareholder is entitled to vote at such meeting and intends to appear in person or by proxy to present the proposal at such meeting, (E) a detailed description of any material interest of such shareholder or any Shareholder Associated Person in such business other than his interest as shareholder of the corporation, (F) any other information regarding such shareholder or any Shareholder Associated Person or such business that would be required to be disclosed in a proxy statement or other filings required to be made in connection with a contested solicitation of proxies pursuant to Section 14 of the Exchange Act and the rules and regulations promulgated thereunder, if Section 14 were applicable, and (G) a statement whether either such shareholder or any Shareholder Associated Person will deliver a proxy statement and form of proxy to holders of at least the percentage of the corporation’s voting shares required under applicable law to carry the proposal. Notwithstanding anything in these Bylaws to the contrary, no business (other than nominations of persons for election to the Board of Directors to be presented by a shareholder at any meeting of shareholders) shall be conducted at a meeting of shareholders except in accordance with the provisions set forth in this Section 12.The chairman of the meeting shall, if the facts warrant, determine and declare to the meeting that any business was not properly brought before the meeting in accordance with the provisions prescribed by this Section 12.If the chairman should so determine, any such business not so properly brought before the meeting shall not be transacted.Notwithstanding the foregoing provisions of this Section 12, a shareholder shall also comply with all applicable requirements of the Exchange Act and the rules and regulations promulgated thereunder by the SEC with respect to the matters set forth in this Section 12; provided, however, that any references herein to the Exchange Act or the rules and regulations promulgated thereunder are not intended to and shall not limit any requirements applicable to shareholder proposals pursuant to this Section 12. Nothing in this Section 12 shall be deemed to affect any rights of the corporation’s shareholders to request inclusion of proposals in the corporation’s proxy statement pursuant to the rules and regulations promulgated by the SEC under the Exchange Act. SECTION 13. ADJOURNED MEETING. At any meeting of shareholders, the chairman of the meeting shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting or as may be required by law. At such adjourned meeting, any business may be transacted which might have been transacted at the meeting as originally notified. 9 ARTICLE III. BOARD OF DIRECTORS SECTION 1. GENERAL POWERS. The business and affairs of the corporation shall be managed by the Board of Directors except as otherwise provided by law, by the Articles of Incorporation or by the Bylaws. SECTION 2. NUMBER, TENURE AND QUALIFICATIONS.In accordance with the Articles of Incorporation, the Board of Directors shall each year, prior to the annual meeting, determine by appropriate resolution the number of directors which shall constitute the Board of Directors for the ensuing year.The directors may by appropriate resolution adopted between annual meetings of shareholders increase or decrease the number of directors, but may not decrease the number of directors below the minimum number specified in the corporation’s Articles of Incorporation.One director shall be designated and elected by the Board as Chairman of the Board of Directors, and shall preside at all meetings of the Board of Directors. The Board may elect a Vice Chairman whose only duties shall be to preside at Board meetings in the absence of the Chairman.Directors need not be residents of the State of North Carolina or shareholders of the corporation. SECTION 3. REGULAR MEETINGS. Regular meetings of the Board of Directors shall be held with such frequency (but no less than quarterly) and at a time and place as shall be determined by the Chairman of the Board of Directors. Any one or more of the directors or members of a committee designated by the directors may participate in a meeting of the Board or committee by means of a conference telephone or similar communications device which allows all persons participating in the meeting to hear each other and such participation in a meeting will be deemed presence in person. SECTION 4. SPECIAL MEETINGS. Special meetings of the Board of Directors may be called by or at the request of the Chairman of the Board of Directors or two of the directors. The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of North Carolina, as the place for holding any special meeting of the Board of Directors called by them. SECTION 5. NOTICE. Regular meetings of the Board of Directors may be held without notice.Notice of any special meeting shall be given, at least two days before the meeting, by any usual means of communication, including without limitation, in person; by telephone, facsimile, electronic mail, or other electronic transmission; or by mail or private carrier. Notice shall be deemed effective at the earliest of the following: (a)when received, or, in the case of oral notice, when actually communicated to the director; (b)when deposited in the United States mail, as evidenced by the postmark or postage meter date, if mailed with postage thereon prepaid and correctly addressed; 10 (c)if by facsimile or other electronic transmission, by acknowledgement by the director or the director’s agent or representative of receipt of the electronic transmission; or (d)on the date shown on the confirmation of delivery issued by a private carrier, if sent by private carrier to the address of the director last known to the corporation. Any director may waive notice of any meeting. The attendance of a director at a meeting shall constitute a waiver of notice of such meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at nor the purpose of any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. SECTION 6. QUORUM. A majority of the number of directors shall constitute a quorum for the transaction of business at any meeting of the Board of Directors, but if less than such majority is present at a meeting, a majority of the directors present may adjourn the meeting from time to time without further notice. SECTION 7. MANNER OF ACTING. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors unless otherwise required by the Articles of Incorporation. SECTION 8. VACANCIES. Any vacancy occurring in the Board of Directors shall be filled as provided in the Articles of Incorporation. SECTION 9. COMPENSATION. The directors may be paid such expenses as are incurred in connection with their duties as directors. The Board of Directors may also pay to the directors compensation for their service as directors. SECTION 10. PRESUMPTION OF ASSENT. A director of the corporation who is present at a meeting of the Board of Directors at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless his dissent shall be entered in the minutes of the meeting or unless he shall file his written dissent to such action with the person acting as secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the Secretary of the corporation immediately after the adjournment of the meeting. Such right to dissent shall not apply to a director who voted in favor of such action. SECTION 11. ACTION WITHOUT MEETING. Action taken by a majority of the Board, or a Committee thereof, without a meeting is nevertheless Board, or Committee, action if written consent to the action in question is signed by all of the directors, or Committee members, and filed with the minutes of the proceedings of the Board, or Committee, whether done before or after the action so taken. SECTION 12. INFORMAL ACTION BY DIRECTORS. Action taken by a majority of the directors without a meeting is action of the Board of Directors if written consent to the 11 action is signed by all of the directors and filed with the minutes of the proceedings of the Board of Directors, whether done before or after the action so taken. SECTION 13. COMMITTEES GENERALLY. Committees of the Board of Directors shall be reestablished annually at the first Board of Directors Meeting held subsequent to the Annual Shareholders Meeting. Directors designated to serve on committees shall serve as members of such committees until the first Board of Directors Meeting following the next succeeding Annual Shareholders Meeting or until their successors shall have been duly designated. The Board of Directors may designate a committee chairman and a committee vice chairman from the membership for each committee established. In the absence of the designation of a committee chairman or vice chairman by the Board, a committee by majority vote may elect a chairman or vice chairman from its own membership. SECTION 14. EXECUTIVE COMMITTEE. (a) The Board may establish an Executive Committee comprising not less than three members. This Committee may exercise all of the authority of the Board of Directors to the full extent permitted by law, but shall not have power: i) Todeclare dividends or authorize distributions, except according to a formula or method, or within limits, prescribed by the Board; ii) To approve orpropose to shareholders any action that is required to be approved by shareholders under the North Carolina Business CorporationAct; iii) To approve an amendment to the Articles of Incorporation of the corporation; iv) To approve a plan of dissolution; merger or consolidation; v) Toapprove the sale, lease or exchange of all or substantially all of the property of the corporation; vi) To designate any other committee, or to fill vacancies in the Board of Directors or other committees; vii) Toamend or repeal the Bylaws, or adopt new Bylaws; viii) Toauthorize or approve reacquisition of shares, except according to a formula or method approved by the Board of Directors; ix) To authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences and limitations of a class or series of shares, unless the Board of Directors specifically authorizes the Executive Committee to do so within limits established by the Board of Directors; x) To amend, or repeal any resolution of the Board of Directors which by its terms is not so amendable or repealable; or 12 xi)
